       Case 4:20-cr-00103-SMR-CFB Document 43 Filed 12/11/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                          )
                                                   )      NO. 4:20-cr-00103-SMR-CFB
              Plaintiff,                           )
                                                   )      ORDER ACCEPTING
 vs.                                               )      MAGISTRATE JUDGE'S REPORT
                                                   )      AND RECOMMENDATION
RYAN DON ANDREW FORD,                              )      REGARDING DEFENDANT'S
                                                   )      GUILTY PLEA
              Defendant.                           )

                           I. INTRODUCTION AND BACKGROUND

       On June 17, 2020, an Indictment was returned against Defendant Ryan Don Andrew Ford,

charging him in Counts 1 and 2 with production of child pornography, in violation of Title 18,

United States Code, Sections 2251(a) and (e). Count 3 charged receipt of child pornography, in

violation of Title 18, United States Code, Sections 2252A(a)(2) and 2252A(b)(1). Count 4 charged

possession of child pornography in violation of Title 18, United States Code, Sections

2252A(a)(5)(B) and 2252A(b)(2).

       On November 16, 2020, Defendant appeared before United States Magistrate Chief Judge

Helen C. Adams, and entered a plea of guilty to Counts 1 and 3 of the Indictment. On this same

date, Chief Judge Adams filed a Report and Recommendation in which she recommends that

Defendant’s guilty plea be accepted.     No objections to Chief Judge Adams’s Report and

Recommendation were filed. The Court, therefore, undertakes the necessary review of Chief

Judge Adams’s recommendation to accept Defendant’s plea in this case.

                                       II. ANALYSIS

       Pursuant to statute, this Court’s standard of review for a magistrate judge’s Report and

Recommendation is as follows:
      Case 4:20-cr-00103-SMR-CFB Document 43 Filed 12/11/20 Page 2 of 2



       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). In this case, no objections have been filed, and it appears to the Court upon

review of Chief Judge Adams’s findings and conclusions, that there is no ground to reject or

modify them. Therefore, the Court accepts Chief Judge Adams’s Report and Recommendation of

November 16, 2020 [ECF No. 41], and accepts Defendant’s plea of guilty in this case to Counts 1

and 3 of the Indictment.

       IT IS SO ORDERED.

       Dated this 11th day of December, 2020.



                                      STEPHANIE M. ROSE
                                      UNITED STATES DISTRICT JUDGE




                                                 2
